Citation Nr: 0604877	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  99-08 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased initial disability rating in 
excess of 50 percent for post-traumatic stress disorder 
(PTSD).

2.  Entitlement to a rating of total disability based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO decisions in January 1999 and in 
May 2000.  The RO's January 1999 decision granted service 
connection for PTSD, and assigned thereto an initial 
disability rating of 50 percent, effective from December 
1995.  In February 1999, the veteran filed a notice of 
disagreement seeking a higher initial disability rating for 
this condition.  In April 1999, the RO issued a statement of 
the case, and later that same month, the veteran timely filed 
his substantive appeal.

The RO's May 2000 decision denied entitlement to a TDIU 
rating.  In May 2000, the veteran filed a notice of 
disagreement.  In July 2000, the RO issued a statement of the 
case (SOC), and later that same month, the veteran perfected 
his appeal of this issue.

In December 2002, the Board undertook additional development 
on the veteran's claims pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2).  However, on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") invalidated 38 C.F.R. § 19.9(a)(2), in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) (hereinafter "DAV").  

In September 2003, the Board remanded the veteran's claim for 
additional evidentiary development.  

For the reasons indicated below, the appeal is again REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.




REMAND

The veteran contends that an increased initial disability 
rating is warranted for his service-connected PTSD.  He is 
also seeking entitlement to a rating of total disability 
based on individual unemployability (TDIU).

Based upon its review of the veteran's claims folder, the 
Board finds there is a further duty to assist the veteran 
with his claims herein.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

In June 2005, a private medical assessment, dated in June 
2005, was received from J. Moneypenny, Ph.D.  This medical 
evidence was not previously considered by the RO in this 
case.  

In December 2005, the Board notified the veteran that this 
additional evidence had been received, and asked if he 
desired to waive the RO's initial consideration of this 
evidence.  The letter indicated that absent a response from 
the veteran within 45 days, the Board would assume that the 
veteran did not wish to waive the RO's initial consideration 
of this evidence.  No response was subsequently received.  
Accordingly, the Board must return this case to the RO for 
consideration of the additional evidence and issuance of a 
supplemental statement of the case.  See 38 C.F.R. § 19.31; 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F. 3d 1339 (Fed. Cir. 2003).  

Under the circumstances presented by this case, the RO 
should, with the assistance of the veteran, attempt to obtain 
all additional medical evidence which may be available.  
Finally, given the passage of time during this appeal, the 
veteran should be asked to complete an updated application 
for increased compensation based on unemployability, VA Form 
21-8940.

The issue of entitlement to a TDIU rating is inextricably 
intertwined with the remaining issue being considered in this 
appeal.  The TDIU rating issue is considered to be 
intertwined because adjudication of the issues remaining on 
appeal may affect the merits and outcome of an adjudication 
of the issue for a TDIU rating.  Parker v. Brown, 7 Vet. App. 
116 (1994) (finding that a claim is intertwined only if the 
RO would have to reexamine the merits of any denied claim 
which is pending on appeal before the Board).  Accordingly, 
the veteran's other claim should be addressed by the RO prior 
to the Board's consideration of the TDIU presently on appeal.

Under these circumstances, the Board remands the case to the 
RO for the following action: 

1.  The RO should have the veteran 
identify all sources of VA and non-VA 
treatment for his service-connected PTSD, 
degenerative joint disease of the lumbar 
spine, and degenerative joint disease of 
the cervical spine with limited motion, 
since January 2003.  The RO should then 
attempt to obtain copies of all identified 
medical treatment records which are not 
already in the claims folder file.  
Regardless of the veteran's response, the 
RO should obtain the veteran's treatment 
records from the VA medical center in 
Little Rock, Arkansas, dated from January 
2003 to the present.

2.  Ask the veteran to complete and 
return an updated VA Form 21-8940, 
Veteran's Application for Increased 
Compensation Based on Unemployability.

3.  The RO should then re-adjudicate the 
veteran's claims for an increased 
disability rating in excess of 50 percent 
for PTSD; and entitlement to a TDIU 
rating, including consideration of all of 
the additional evidence received since its 
last May 2005 Supplemental Statement of 
the Case (SSOC).  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished a SSOC 
and be given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


